SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2014 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A GAFISA RELEASES 2Q14 RESULTS FOR IMMEDIATE RELEASE São Paulo, August 08, 2014 Gafisa S.A. (Bovespa: GFSA3; NYSE: GFA), one of Brazil’s leading homebuilders, today reported financial results for the quarter ended June 30, 2014. MANAGEMENT COMMENTS AND HIGHLIGHTS We are pleased to report continued improvement in Gafisa and Tenda’s financial results during the second quarter of 2014. In spite of the uncertain economic environment and the impact, at the end of the quarter, of the World Cup in Brazil, the Company was able to report solid operating results, which positively impacted financial performance. Gafisa’s profitability continues to improve. In the quarter, margins were in line with our expectations and are consistent with the business plan for the year. Adjusted gross margin reached 38.1%, and adjusted EBITDA margin was 20.9%, as a result of our strategy of consolidating operations in the more profitable markets of São Paulo and Rio de Janeiro. In response to the consumer spending environment in Brazil, we are taking a selective approach to product development and closely monitoring the execution process. In the second quarter we launched PSV of R$314.7 million in the Gafisa segment, comprising three projects in São Paulo and Osasco. Pre-sales during the period totaled R$ 251.3 million, reflecting the continued sale of inventory. The speed of sales improved on a sequential basis and was stable year-over-year. In the second quarter, the number of deliveries increased almost three-fold to 1,504 units, compared with 524 units in the 1Q14. The high level of deliveries underpinned the volume of transfers, which reached R$ 442.8 million in the first-half. While the sequential increase in quarterly unit deliveries led to an associated rise in cancellations, the result was lower on a year-over-year basis. The Gafisa segment generated net income of R$ 17.1 million in 2Q14, ending the 1H14 with accumulated income of R$ 14.8 million. The Tenda segment also performed well. Net pre-sales totaled R$181.7 million, the best quarterly result since the fourth quarter of 2011, which marked the early stage of the turnaround process. The volume of sales cancelations declined 25.5% on a year-over-year basis, reflecting the immediate transfer of sales and the gradual reduction in legacy projects in the portfolio. While the segment’s performance improved in the quarter, sales were nonetheless impacted by the World Cup in Brazil, which reduced in store traffic. The performance of projects launched under the New Model was in line with expectations, due to good sales velocity, fast transfer to financial institutions and tight control over construction costs. In 2Q14, Tenda transferred 1,708 units, representing R$223.7 million in sales. This solid operating performance resulted in a significant improvement in financial results. Adjusted gross income reached R$69.4 million in the first-half, with a margin of 24.5%. The Company expects a sequential improvement in Tenda’s profitability, due to the ongoing streamlining of the segment’s cost and expense structure, the adherence to and strong performance of the New Business Model, and the contribution of a smaller number of underperforming legacy projects. 2 Consolidated launch volumes for the quarter reached R$413.7 million and R$949.1 million in the first-half, while pre-sales were R$433.0 million and R$672.3 million respectively. Adjusted gross profit was R$205.2 million with a margin of 35.7% in the quarter, 7.5 percentage points above that of the previous year. The result underscores the improved operating and financial performance achieved by the two segments in 2Q14. During the first-half, adjusted gross profit was R$337.4 million, with a margin of 33.5%. Adjusted EBITDA was R$89.8 million in 2Q14 and R$116.3 million in 1H14, with an EBITDA margin of 15.6% and 11.5%, respectively. The Company reported a loss of R$851.0 thousand in the second quarter, as a profit of R$17.1 million in the Gafisa segment was offset by a loss of R$18.0 million in the Tenda segment. In 1H14, the net loss was R$40.6 million. We would also like to highlight the Company’s operating cash generation in the first half of the year. We ended 2Q14 with operating cash flow of R$39.1 million, totaling R$ 146.1 million in 1H14, as a result of: (i) the Company’s success in transferring units sold to financing agents, with nearly R$851 million transferred in the period; and (ii) greater control over the business cycle. Free cash flow generation in 2Q14 was negative at R$ 1.3 million, while in 1H14, free cash flow was positive at R$19.2 million. The Net Debt/Equity ratio was 44.9% at the end of June and stable on a sequential basis. Excluding project finance, the Net Debt/Equity ratio was negative 16.9%. During the second quarter we made further progress in separating the Gafisa and Tenda business units into two independent companies. During the quarter, a number of administrative functions, including Services, Personnel and People Management, among others, were split, and are currently operating independently from an administrative point of view. At the same time, we continue to evaluate the most appropriate capital structure for Gafisa and Tenda. Looking ahead, we are confident in our business’s prospects, and believe that the measures implemented to date mean we are well-positioned to face future challenges. Sandro Gamba Chief Executive Officer – Gafisa S.A. Rodrigo Osmo Chief Executive Officer – Tenda 3 FINANCIAL RESULTS ▲ Net revenue recognized by the “PoC” method was R$397.9 million in the Gafisa segment and R$176.9 million in the Tenda segment. This resulted in consolidated revenue of R$574.8 million in the second quarter, a reduction of 10.3% compared with the 2Q13, and an increase of 32.8% from the 1Q14. In the 1H14, net revenue reached R$1,007.5 million. ▲ Adjusted gross profit for 2Q14 was R$205.3 million, up from R$180.0 million in 2Q13 and R$132.1 million in the previous quarter. Adjusted gross margin rose to 35.7% versus 28.1% in the prior-year period and 30.5% in the 1Q14. Gafisa’s contribution was an adjusted gross profit of R$151.5 million, with an adjusted margin of 38.1%, while Tenda’s contribution was R$53.8 million, with a margin of 30.4% in 2Q14. In the first half, consolidated adjusted gross profit was R$337.4 million, and adjusted gross margin was 33.5%. ▲ Adjusted EBITDA was R$89.8 million in the 2Q14. The Gafisa segment reported adjusted EBITDA of R$83.4 million, while the Tenda segment’s adjusted EBITDA was negative at R$1.9 million. Please note that consolidated adjusted EBITDA includes Alphaville equity income, while the Gafisa segment’s adjusted EBITDA is net of this effect. At the end of 1H14, consolidated adjusted EBITDA reached R$116.3 million. Consolidated EBITDA margin reached 15.6% in 2Q14 and 11.5% in 1H14. ▲ The Company reported a consolidated net loss of R$851.0 thousand in the second quarter. Gafisa reported a profit of R$17.1 million, while Tenda reported a loss of R$18.0 million. In the 1H14, the net loss reached R$40.6 million. ▲ Operating cash generation reached R$39.1 million in the 2Q14 and R$146.1 million in the 1H14. In the 2Q14, the Company recorded cash burn of R$1.3 million, while in the first half, cash generation was R$19.2 million. OPERATING RESULTS ▲ Launches totaled R$413.7 million in the 2Q14, compared to R$535.4 million in the 1Q14. In 1H14, R$949.1 million were launched. The Gafisa segment accounted for R$668.7 million across 6 projects, while the Tenda segment launched 6 projects with a total PSV of R$280.5 million. ▲ Consolidated pre-sales totaled R$433.0 million in the 2Q14, compared to R$386.8 million in the 2Q13. In the 1H14, sales reached R$672.4 million, with R$438.9 million in the Gafisa segment and R$233.5 million in the Tenda segment. Consolidated sales from launches in the period (1H14) represented 32% of the total, while sales from inventory comprised the remaining 68%. ▲ Consolidated sales over supply (SoS) reached 12.6% in 2Q14, compared to 7.5% in 1Q14. The result was stable on a year-over-year basis. In the Gafisa segment, SoS was 9.8%, while in the Tenda segment it was 20.8%. ▲ Consolidated inventory at market value increased R$61.9 million on a sequential basis, reaching R$3.0 billion. Gafisa’s inventory reached R$2.3 billion and Tenda’s inventory totaled R$691.4 million. ▲ Throughout the second quarter, the Company delivered 19 projects, totaling 3,689 units, representing R$678.2 million. The Gafisa segment delivered 1,504 units, while the Tenda segment delivered the remaining 2,185 units. 4 ANALYSIS OF RESULTS Gafisa Segment Gross Margin Expansion and Reduction in Expenses Benefit EBITDA Margin The Gafisa segment’s margin has been improving in recent quarters, due to the consolidation of operations in certain markets and the delivery of legacy projects. In the 2Q14, adjusted gross profit increased to R$ 151.5 million, compared to R$ 116.5 million in the previous quarter and R$ 144.6 million in the 2Q13. Accordingly, the adjusted gross margin reached 38.1%, up from 35.7% in the 1Q14. Another highlight is the 14.0% y-o-y reduction in the amount of expenses, despite higher launch volumes in the period. These factors contributed to an increase in EBITDA margin to 20.9% from 16.8% in 1Q14 and 15.3% in the previous year. Net Income Net income for the period was R$17.1 million, compared to a loss of R$2.3 million in 1Q14, and profit of R$11.9 million in the year-ago period. Excluding the equity from Alphaville, at R$8.4 million, the Gafisa segment’s net income was positive at R$8.7 million, compared with net income of R$ 1.1 million in 1Q14 and a net loss of R$ 30.6 million in the previous year. Note that currently Gafisa holds a 30% stake in Alphaville, while in 2Q13 this stake was 80%. Gafisa Segment (R$ million) 2Q14 1Q14 2Q13 Adjusted Gross Profit Adjusted Gross Margin 38.1% 35.7% 38.7% Net Profit Equity income from Alphaville Net Profit Ex-Aphaville Tenda Segment Significant Gross Margin Expansion and Lower Expenses The reduced contribution and complexity of Tenda legacy projects, coupled with the resumption of launches under a new business model, is resulting in a gradual improvement in the segment’s margins. In the 2Q14, adjusted gross profit increased to R$53.8 million, compared to R$15.6 million in the previous quarter and R$35.4 million in 2Q13. Accordingly, the adjusted gross margin reached 30.4%, compared to a margin of 14.7% in the 1Q14 and 13.3% in 2Q13. A streamlined cost structure, which better reflects the size of operations, also contributed to the segment’s second quarter results. Selling, general and administrative expenses once again decreased from a year earlier, with a sharp 30.0% reduction in selling expenses, despite higher launch volumes in the period. This was mainly driven by the sale of units through Tenda’s own stores, which is one of the pillars of the new Tenda business model. Net Income Second quarter net income was negative at R$18.0 million, compared to a net loss of R$37.5 million in 1Q14, and R$26.0 million in 2Q13. Tenda Segment (R$ million) 2Q14 1Q14 2Q13 Adjusted Gross Profit Adjusted Gross Margin 30.4% 14.7% 13.3% Net Profit 5 RECENT EVENTS Share Buyback Program Regarding the share buyback program in place, on July 25, 2014, the Company had acquired 24 million shares, or around 74% of the total amount permitted, considering the maximum amount of 32,938,554 shares. The approved program is conditional on the maintenance of consolidated net debt at a level equal to or less than 60% of net equity and does not oblige the Company to acquire any particular amount of shares in the market. The program may be suspended at any time. On February 28, 2014, the Company canceled an open share buyback program in place in the Tenda subsidiary and opened a new program in Gafisa, containing the same previously defined conditions. The new program can repurchase the remaining balance of shares. Change in Tenda Securities Issuer Category In keeping with the process to separate the Gafisa and Tenda business units, on July 29, 2014 the Company informed the market that the Brazilian Securities and Exchange Commission (CVM) authorized Tenda to change its securities issuer category to Category “A”. Such conversion is part of the first phase of the process to separate the two segments, which was announced in February. Both Gafisa and Tenda are still working on studies related to separation alternatives and assessing issues relating to capital structure, liquidity, fiscal, tax, legal and corporate aspects, among others. 6 Key Numbers for the Gafisa Table 1 – Gafisa Segment - Operating and Financial Highlights – (R$000, and % Gafisa) 2Q14 1Q14 Q/Q (%) 2Q13 Y/Y (%) Launches 314,733 353,934 -11.1% 215,910 45.8% Net pre-sales 251,290 187,555 34.0% 216,911 15.8% Net pre-sales of Launches 116,334 37,915 206.8% 109,909 5.8% Sales over Supply (SoS) 9.8% 7.9% 190 bps 9.8% 0 bps Delivered projects (Units) 1,504 524 187.0% 1,642 -8.4% Net Revenue 397,907 326,750 21.8% 374,360 6.3% Adjusted Gross Profit¹ 151,446 116,530 30.0% 144,575 4.8% Adjusted Gross Margin¹ 38,1% 35.7% 240 bps 38.7% -66 bps Adjusted EBITDA 2 83,353 54,810 52.1% 57,271 59.5% Adjusted EBITDA Margin 2 20.9% 16.8% 417 bps 15.3% 560 bps Net Income (Loss) 17,132 -2,331 -835.0% 11,867 44.4% Backlog revenues 1,298,089 1,429,230 -9.2% 1,832,247 -29.2% Backlog results ³ 470,361 526,273 -10.6% 639,307 -26.4% Backlog margin ³ 36.2% 36.8% -59 bps 34.9% 134 bps 1) Adjusted by capitalized interests 2) Adjusted by expenses with stock option plans (non-cash), minority. EBITDA from Gafisa segment does not consider the equity income from Alphaville. 3) Backlog results net of PIS/COFINS taxes – 3.65%, and excluding the impact of PVA (Present Value Adjustment) method according to Law 11,638. Key Numbers for Tenda Table 2 – Tenda Segment - Operating and Financial Highlights – (R$000, and % Tenda) 2Q14 1Q14 Q/Q (%) 2Q13 Y/Y (%) Launches 99,011 181,445 -45.4% 33,056 199.5% Net pre-sales 181,728 51,767 251.0% 169,841 7.0% Net pre-sales of Launches 42,299 20,256 108.8% 68,541 -37.8% Sales over Supply (SoS) 20.8% 6.4% 1440 bps 20.0% 80 bps Delivered projects (Units) 2,185 1,272 71.8% 1,731 26.2% Net Revenue 176,923 105,951 67.0% 266,504 -33.6% Adjusted Gross Profit¹ 53,805 15,563 245.7% 35,398 52.0% Adjusted Gross Margin¹ 30.4% 14.7% 1572 bps 13.3% 1693 bps Adjusted EBITDA 2 -1,907 -24,913 -92.3% -5,824 -67.3% Adjusted EBITDA Margin 2 -1.1% -23.5% 2244 bps -2.2% 111 bps Net Income (Loss) -17,983 -37,460 -52.0% -26,012 -30.9% Backlog revenues 207,912 212,031 -1.9% 315,842 -34.2% Backlog results ³ 61,563 67,482 -8.8% 69,326 -11.2% Backlog margin ³ 29.6% 31.8% -222 bps 21.9% 766 bps 1) Adjusted by capitalized interests 2) Adjusted by expenses with stock option plans (non-cash), minority. Tenda does not hold equity in Alphaville. 3) Backlog results net of PIS/COFINS taxes – 3.65%, and excluding the impact of PVA (Present Value Adjustment) method according to Law 11,638. 7 Key Consolidated Numbers Table 3 - Operating and Financial Highlights – (R$000, and % Company) 2Q14 1Q14 Q/Q (%) 2Q13 Y/Y (%) Launches 413,744 535,379 -22.7% 248,966 66.2% Launches, units 1,089 1,866 -41.6% 609 78.8% Pre-sales 433,018 239,323 80.9% 386,752 12.0% Pre-sales, units 1,628 767 112.2% 1,834 -11.2% Pre-sales of Launches 158,633 58,171 172.7% 153,099 3.6% Sales over Supply (SoS) 12.6% 7.5% 510 bps 12.6% 0 bps Delivered projects (PSV) 678,171 557,508 21.6% 636,681 6.5% Delivered projects, units 3,689 1,796 105.4% 3,373 9.4% Net Revenue 574,830 432,701 32.8% 640,864 -10.3% Adjusted Gross Profit 1 205,261 132,093 55.4% 179,972 14.1% Adjusted Gross Margin¹ 35.7% 30.5% 518 bps 28.1% 763 bps Adjusted EBITDA ² 89,838 26,470 239.4% 93,921 -4.3% Adjusted EBITDA Margin ² 15.6% 6.1% 951 bps 14.7% 97 bps Net Income (Loss) -851 -39,789 -97.9% -14,144 -94.0% Backlog revenues 1,506,001 1,641,262 -8.2% 2,148,090 -29.9% Backlog results ³ 531,924 593,755 -10.4% 708,634 -24.9% Backlog margin ³ 35.3% 36.2% -86 bps 33.0% 233 bps Net Debt + Investor Obligations 1,408,283 1,403,824 0.3% 2,519,219 -44.1% Cash and cash equivalents 1,279,568 1,563,226 -18.1% 1,101,160 16.2% Shareholder’s Equity 3,116,182 3,106,356 0.3% 2,449,326 27.2% Shareholder’s Equity + Minority 3,138,131 3,129,509 0.3% 2,618,458 19.8% Total Assets 7,288,403 7,618,063 -4.3% 8,492,744 -14.2% (Net Debt + Obligations) / (SE + Minority) 44.9% 44.9% 2 bps 96.2% -5133 bps 1) Adjusted by capitalized interests 2) Adjusted by expenses with stock option plans (non-cash), minority. Consolidated EBITDA considers the equity income from Alphaville. 3) Backlog results net of PIS/COFINS taxes – 3.65%, and excluding the impact of PVA (Present Value Adjustment) method according to Law 11,638. 8 Update on the Separation Process Administrative Split and Next Steps Throughout this quarter, the Company continued to evaluate the potential separation of the Gafisa and Tenda business units. As previously reported, a separation would be the next step in a comprehensive plan initiated by management to enhance value creation for both business units and its shareholders. As announced in the first quarter, the Company made some initial progress in splitting Gafisa and Tenda’s administrative structures, so that they can operate independently in the future. In this quarter, the Company made the following progress: (1) Effective separation of the following areas: Services, Personnel and Management Center, among others; (2) Physical separation of business units, with the aforementioned teams established at their respective head offices: Gafisa and Tenda; (3) Appointment of Felipe Cohen as the new Chief Financial and Investor Relations Officer of Tenda. The appointment marks an additional step in establishing the Tenda business as a standalone entity. At the same time, the Company continues to evaluate separation alternatives for the two companies. Among the initiatives and studies being undertaken, we highlight: (1) Review of relationship with agents potentially linked to the separation process in order to align contractual and operational issues related to the possible separation.; (2) Amendment with the Brazilian Securities and Exchange Commission (CVM), related to the category of Tenda as an issuer. Since late July 2014, Tenda became registered under Category A. (3) Continuity of studies regarding the definition of a capital structure, which is appropriate to the business cycle of each company, as well as liquidity, and fiscal, tax, legal, corporate aspects, among others. Over the coming months, the Company will continue the necessary studies for the separation of Gafisa and Tenda, and will keep its shareholders and the market informed as to the progress and developments of this process. 9 G AFISA S EGMENT Focuses on residential developments within the upper, upper-middle, and middle-income segments, with average unit prices of R$500,000. Operating Results Launches and Pre-Sales Second quarter launches totaled R$314.7 million, representing 3 projects/phases located in the cities of São Paulo and Osasco. In the 2Q13, the segment registered R$215.9 million in launches. The Gafisa segment’s 2Q14 gross pre-sales totaled R$371.2 million. Taking into account a 12.9% y-o-y decline in the volume of dissolutions, 2Q14 net pre-sales increased 15.9% y-o-y to R$251.3 million. The sale of units launched during the quarter represented 38.3% of the total, reaching R$96.3 million. The segment accounted for 76% of consolidated launches. Table 4. Gafisa Segment – Launches and Pre-sales (R$000) 2Q14 1Q14 Q/Q(%) 2Q13 Y/Y(%) Launches 314,733 353,934 -11.1% 215,910 45.8% Pre-sales 251,290 187,555 34.0% 216,911 15.8% 10 Sales over Supply (SoS) 2Q14 sales velocity increased to 9.8% from 7.9% in 1Q14 and was in line with the previous year. Considering the last 12 months, Gafisa’s SoS ended the 2Q14 at 31.8%. Dissolutions The Company has achieved a consistent reduction in the level of dissolutions. Gafisa segment dissolutions decreased 12.9% y-o-y, in keeping with a decline in the level of dissolutions to a more stable level. Of the 255 Gafisa segment units cancelled and returned to inventory, 57.6% were resold in the same period. Inventory In 2Q14, Gafisa maintained its focus on inventory reduction initiatives. Accordingly, inventory represented 62% of total sales in the period. The market value of Gafisa segment inventory reached R$2.3 billion in the 2Q14, as compared to R$2.2 billion in the previous quarter. Finished units outside of core markets accounted for R$220.9 million, or 9.5% of total inventory. Table 5. Gafisa Segment – Inventory at Market Value (R$000) Inventories BoP 1Q14 Launches Dissolutions Pre-Sales Adjusts + Other Inventories EoP 2Q14 % Q/Q São Paulo 1,381,135 314,733 94,078 (285,129) 45,702 1,550,518 12.3% Rio de Janeiro 561,294 - 7,217 (32,505) 14,626 550,633 -1.9% Other Markets 256,867 - 18,622 (53,573) (985) 220,931 -14.0% Total 5.6% During the same period, finished units comprised R$312.9 million, or 13.5% of total inventory. Of this amount, inventory from projects launched outside core markets represented R$180.3 million, as compared to R$196.7 million in 1Q14. The Company has seen an improvement in the sales velocity in these markets over the past few quarters, and believes that between the end of 2015 and beginning of 2016 it will have monetized a relevant portion of its inventory in non-core markets. 11 Table 6. Gafisa Segment – Inventory at Market Value - Construction Status (R$000) Not initiated Up to 30% built 30% to 70% built More than 70% built Finished units ¹ Total 1Q14 São Paulo 280,180 130,693 944,665 102,487 92,494 1,550,518 Rio de Janeiro 165,088 - 111,138 234,240 40,166 550,633 Other Markets - - - 40,605 180,326 220,931 Total 377,332 312,986 2,322,081 1) Inventory at market value includes projects in partnership. This indicator is not comparable to the accounting inventory, due to the implementation of new accounting practices on behalf of CPCs 18, 19 and 36. Landbank Gafisa segment landbank, with a PSV of approximately R$6.1 billion, is comprised of 32 different projects/ phases, amounting to nearly 10.8 thousand units, 77% located in São Paulo and 23% in Rio de Janeiro. The largest portion of land acquired through swap agreements is in Rio de Janeiro, thereby impacting the total amount of land acquired through swaps, which reached 59% in the second quarter. Table 7. Gafisa Segment- Landbank (R$000) PSV - R$ mm (% Gafisa) %Swap Total %Swap Units %Swap Financial Potential Units (% Gafisa) Potential units (100%) São Paulo 4,736,453 43% 42% 1% 9,045 9,945 Rio de Janeiro 1,413,300 90% 90% 0% 1,725 1,728 Total 59% 59% 0% Table 8. Gafisa Segment - Changes in the Landbank (R$000) Initial Landbank Land Aquisition Launches Adjusts Final Landbank São Paulo 4,944,213 118,375 (314,733) (11,402) 4,736,453 Rio de Janeiro 1,414,269 - - (969) 1,413,300 Total In 2Q14, the Company acquired new land with potential PSV of R$118.4 million at a cost of R$20.2 million, of which 46.5% was acquired with cash, and 53.5% through swap agreements. In regards to the land acquired in the quarter, about R$2.3 million was disbursed in 2Q14 and approximately another R$7.1 million will be disbursed by the end of the year. Second quarter adjustments reflect updates related to project scope, expected launch date and inflationary adjustments to landbank during the period. Gafisa Vendas During the 2Q14, Gafisa Vendas – the Company’s independent sales unit, with operations in São Paulo and Rio de Janeiro - accounted for 53.6% of gross sales. Gafisa Vendas currently has a team of 410 highly trained, dedicated consultants, combined with an online sales force. Delivered Projects During 2Q14, Gafisa delivered 8 projects/phases and 1,504 units. 1 2 Table 9. Gafisa Segment - Delivered Projects 2Q14 1Q14 Q/Q (%) 2Q13 Y/Y (%) PSV Transferred 1 210,677 232,076 -9.2% 208,467 1.1% Delivered Projects 8 5 100.0% 9 -11.1% Delivered Units 1,504 524 187.0% 1,642 -8.4% Delivered PSV 2 454,880 458,420 -0.8% 436,038 4.3% 1) PSV refers to potential sales value of the units transferred to financial institutions. 2) PSV - Potential sales value of delivered units. Financial Results Revenues Net revenues for the Gafisa segment in 2Q14 totaled R$397.9 million, up 21.8% versus 1Q14 and 6.3% versus the prior year period. In the 2Q14, approximately 97.6% of Gafisa Segment revenues were derived from projects in Rio de Janeiro and São Paulo, while 2.4% were derived from projects in non-core markets. The table below provides additional details. Table 10. Gafisa Segment - Revenue Recognition (R$000) 2Q14 2Q13 L Launches Pre-sales % Sales Launches Pre-sales % Sales Launches Pre-sales % Sales 2014 116,334 46.3% 5,711 1.4% - 2013 11,977 4.8% 63,529 16.0% 98,214 45.3% 34,195 9.1% 2012 42,528 16.9% 125,655 31.6% 72,592 33.5% 52,261 14.0% ≤ 2011 80,451 32.0% 203,012 51.0% 46,105 21.3% 287,904 76.9% Total 251,290 100.0% 397,907 100.0% 216,911 100.0% 374,360 100.0% SP + RJ 216,338 86.1% 388,504 97.6% 201,605 92.9% 352,581 94.2% Other Markets 34,952 13.9% 9,402 2.4% 15,305 7.1% 21,779 5.8% Gross Profit & Margin Gross profit for the Gafisa segment in 2Q14 was R$119.1 million, compared to R$88.9 million in 1Q14, and R$124.1 million in the prior year period. Gross margin for the quarter was 29.9%, up 274 bps over the previous quarter. Gafisa’s margins and profitability have improved, in keeping with the delivery of legacy projects and the strategic geographic consolidation. At the same time, the increased contribution of newer, more profitable projects launched by the end of 2013 positively impacted results. Excluding financial impacts, the adjusted gross margin reached 38.1%. The below table contains more details on the breakdown of Gafisa’s gross margin in 2Q14. Table 11. Gafisa Segment– Gross Margin (R$000) 2T14 1T14 T/T (%) 2T13 A/A (%) Net Revenue 397,907 326,750 21.8% 374,360 6.3% Gross Profit 119,135 88,890 34.0% 124,065 -4.0% Gross Margin 29.9% 27.2% 274 bps 33.1% -320 bps ( - ) Financial costs -32,321 -27,640 16.9% -20,510 57.6% Adjusted Gross Profit 151,456 116,530 30.0% 144,575 4.8% Adjusted Gross Margin 38.1% 35.7% 240 bps 38.7% -66 bps 13 Table 12. Gafisa Segment – Gross Margin Composition (R$000) SP + RJ Other Markets 2Q14 Net Revenue Adjusted Gross Profit Adjusted Gross Margin 38.5% 18.2% 38.1% Selling, General and Administrative Expenses (SG&A) SG&A expenses totaled R$59.8 million in the 2Q14, a 14.0% decrease y-o-y. Selling expenses decreased by R$11.1 million, or 27.9% y-o-y, despite the higher volume of launches, totaling R$28.4 million, reflecting lower marketing expenses and sales commissions. To note, due to the concentration of first quarter launches in the last weeks of the period, a large proportion of sales expenses were accounted for in the 2Q14 results. The segment’s general and administrative expenses reached R$ 31.4 million, remaining stable compared with previous quarters. Table 13. Gafisa Segment– SG&A Expenses (R$000) 2Q14 1Q14 Q/Q (%) 2Q13 Y/Y (%) Selling Expenses 28,425 18,995 49.6% 39,438 -27.9% General & Administrative Expenses 31,406 32,449 -3.2% 30,105 4.3% Total SG&A Expenses 59,831 51,444 16.3% 69,543 -14.0% Launches 314,733 353,934 -11.1% 215,910 45.8% Net Pre-Sales 251,290 187,555 34.0% 216,911 15.8% Net Revenue 397,907 326,750 21.8% 374,360 6.3% In the quarter, the Company recorded a R$ 13.9 million provision for the stock option program of its former subsidiary Alphaville, with exercise scheduled for 2014. To note, this is a one-off expense, which impacts cash only in the next quarter. As a result, the Other Operating Income/Expenses line totaled an expense of R$24.3 million, a 52.3% increase compared with 1Q14. Excluding the effect of the provision, this line was R$ 10.5 million, a 34.4% decrease compared to the previous quarter. Adjusted EBITDA Adjusted EBITDA for the Gafisa segment totaled R$83.4 million in the 2Q14, up 45.5%, as compared to R$57.3 million in the previous year and above the R$54.8 million recorded in 1Q14. Adjusted EBITDA does not take into consideration the impact of Alphaville equity income. The adjusted EBITDA margin, using the same criteria, experienced a sharp increase, reaching 20.9%, compared with a margin of 15.3% in the year-ago period. In 1H14, the Gafisa segment’s adjusted EBITDA reached R$138.2 million, with a margin of 19.1%. In 2Q14, Gafisa’s operating performance benefited from by a R$ 9.7 million, or 14.0%, y-o-y reduction in the level of selling, general and administrative expenses. 14 Table 14. Gafisa Segment - Adjusted EBITDA (R$000) 2Q14 1Q14 Q/Q(%) 2Q13 Y/Y(%) Net (Loss) Profit -2,331 -835.0% 44.4% (+) Financial results 4,405 7,824 -43.7% 35,563 -87.6% (+) Income taxes 7,208 4,022 79.2% 3,461 108.3% (+) Depreciation & Amortization 11,311 11,206 0.9% 8,558 32.2% (+) Capitalized interests 32,321 27,640 16.9% 20,510 57.6% (+) Expenses w/ stock options 20,809 3,570 482.9% 4,851 329.0% (+) Minority shareholders -1,441 -548 163.0% 14,935 -109.6% (-) Alphaville Effect Result -8,392 3,427 -344.9% -42,473 -80.2% Adjusted EBITDA 52.1% 45.5% Net revenue 21.8% 6.3% Adjusted EBITDA Margin 20.9% 16.8% 417 bps 15.3% 565 bps 1) EBITDA is adjusted by expenses associated with stock option plans, as this is a non-cash expense. 2) Gafisa segment EBITDA does not consider the impact of Alphaville equity income. Backlog of Revenues and Results The backlog of results to be recognized under the PoC method was R$470.4 million in the 2Q14. The consolidated margin for the quarter was 36.2%, an increase of 134 bps compared to the result posted last year. The table below shows the backlog margin: Table 15. Gafisa Segment - Results to be recognized (REF) (R$000) 2Q14 1Q14 Q.Q(%) 2Q13 Y.Y(%) Revenues to be recognized -9.2% -29.2% Costs to be recognized (units sold) -827,728 -902,957 -8.3% -1,192,940 -30.6% Results to be Recognized -10.6% -26.4% Backlog Margin 36.2% 36.8% -59 bps 34.9% 134 bps 15 T ENDA S EGMENT Focuses on affordable residential developments, classified within the Range II of Minha Casa, Minha Vida Program. Operating Results Tenda Segment Launches Second quarter launches totaled R$99.0 million and included 2 projects/phases in the states of Rio de Janeiro and Minas Gerais. The brand accounted for 24% of 2Q14 consolidated launches. During 2Q14, gross sales reached R$299.3 million, while net pre-sales totaled R$181.7 million. Sales from inventory accounted for 94.4% of the total, while sales from units launched during 2Q14 accounted for the remaining 5.6%. All new projects under the Tenda brand are being developed in phases, in which all pre-sales are contingent on the ability to pass mortgages onto financial institutions. Table 16. Tenda Segment – Launches and Pre-sales (R$000) 2Q14 1Q14 Q/Q (%) 2Q13 Y/Y (%) Lauches 99,011 181,445 -45.4% 33,056 199.5% Pre-sales 181,728 51,767 251.0% 169,841 7.0% 16 Sales over Supply (SoS) In 2Q14, sales velocity (sales over supply) continued to improve, reaching 20.8%, which is in line with the same period last year. Considering the last 12 months, Tenda’s SoS ended the 2Q14 at 44.2%. Dissolutions The level of dissolutions in the Tenda segment has decreased since the end of 2011, declining 25.5% to R$117.6 million in 2Q14 compared with 2Q13. A high volume of recent deliveries, combined with changes to Caixa’s credit criteria in the last 2 quarters of 2013, impacted the ability of some customers to secure financing and resulted in an increase in first quarter 2014 cancellations . As expected, the impact of these factors has diminished and the level of cancellations in Tenda resumed its downward trend in this quarter. Approximately 80% of 2Q14 dissolutions in the Tenda segment related to old projects. Table 17. Tenda Segment – Net Pre-sales by Market (R$000) 1Q12 2Q12 3Q12 4Q12 1Q13 2Q13 3Q13 4Q13 1Q14 2Q14 New Model Gross Sales - 13,656 57,011 59,713 84,491 94,365 116,302 Dissolutions - (2,126) (7,433) (6,293) (34,195) (25,135) Net Sales - 13,656 54,885 52,279 78,197 60,170 91,167 Legacy Projects Gross Sales 249,142 344,855 293,801 287,935 225,646 270,677 223,909 154,197 150,566 183,040 Dissolutions (339,585) (329,127) (263,751) (317,589) (232,517) (155,722) (126,038) (68,769) (158,969) (92,479) Net Sales (90,443) 15,728 30,050 (29,653) (6,871) 114,956 97,872 85,429 (8,402) 90,561 Total Dissolutions 3,157 2,984 2,202 2,509 1,700 1,172 924 491 1,259 810 Gross Sales 249,142 344,855 293,801 287,935 239,302 327,689 283,622 238,688 244,931 299,342 Dissolutions (339,585) (329,127) (263,751) (317,589) (232,517) (157,848) (133,471) (75,062) (193,164) (117,614) Net Sales (90,443) 15,728 30,050 (29,653) 6,785 169,841 150,151 163,626 51,767 181,728 Total (R$) MCMV 151,434 Out of MCMV 30,294 17 Tenda remains focused on the completion and delivery of legacy projects, and is dissolving contracts with ineligible clients, so as to sell the units to new qualified customers. Of the 788 Tenda units cancelled and returned to inventory in the quarter, 55% were resold to qualified customers during the same period. In 1H14, nearly 79% of dissolutions related to the new Tenda model were resold in the same period. The sale and transfer process plays an important role in the New Tenda Business Model, in which we expect that, within a period of up to 90 days, the effective sale and transfer process is complete. Tenda Segment Transfers In the 2Q14, Tenda transferred 1,708 units to financial institutions, representing R$223.7 million. In the 1H14, Tenda transferred 3,176 units, representing R$413.2 million. Table 18. Tenda Segment - PSV Transferred - Tenda (R$000) 1Q13 2Q13 3Q13 4Q13 1Q14 2Q14 New Projects - 26,608 26,608 42,921 49,776 69,563 Legacy 274,358 249,699 230,613 145,038 139,721 154,155 PSV Transferred 1 274,358 276,308 257,222 187,959 189,497 223,717 1) PSV transferred refers to actual effective cash inflow of the units transferred to financial institutions. Tenda Segment Delivered Projects During 2Q14, Tenda delivered 11 projects/phases and 2,185 units. Regarding Tenda’s legacy projects, there are around 4,400 remaining units to be delivered. Inventory Tenda has achieved satisfactory results in its inventory reduction initiatives, with inventory representing 94.4% of total sales. The market value of Tenda inventory was R$691.4 million at the end of the second quarter, down 9.1% when compared to R$752.3 million at the end of 1Q14. Inventory related to the remaining units for the Tenda segment totaled R$421.6 million or 60.9% of the total, down 14.3% over 1Q14. During the period, inventory comprising units within the Minha Casa, Minha Vida program totaled R$487.9 million, or 70.6% of total inventory, while units outside the program totaled R$203.6 million in the 2Q14, down 21.8% q-o-q. Table 19. Tenda Segment - Inventory at Market Value (R$000) – by Region Inventories IP 1 1Q14 Launches Dissolutions Pre-sales Price Adjustment + Others 5 Inventories FP 2 2Q14 % Q/Q 3 São Paulo 189.051 - 31.043 (74.970) 15.239 160.362 17,9% Rio de Janeiro 145.119 38.592 11.683 (60.278) 9.475 144.591 0,4% Minas Gerais 52.069 60.419 18.374 (29.231) (3.151) 98.480 -47,1% Bahia & Pernambuco 129.016 - 13.894 (45.975) 4.830 101.765 26,8% Others 237.047 - 42.620 (88.888) (4.549) 186.229 27,3% Total Tenda 752.302 99.011 117.614 691.428 8,8% MCMV 491.992 99.011 83.694 (235.127) 48.288 487.857 0,8% Out of MCMV 260.309 - 33.921 (64.215) (26.444) 203.571 27,9% Table 19. Tenda Segment - Inventory at Market Value (R$000) – Construction Status Not initiated Up to 30% built 30% to 70% built More than 70% built Finished units ¹ Total 2Q14 New Model - MCMV - 184,193 76,161 8,644 875 269,874 Legacy - MCMV - - - 36,369 181,615 217,983 Legacy – Out of MCMV - - - 35,875 167,696 203,571 Total Tenda - 184,193 76,161 80,887 350,186 691,428 1) Inventory at market value includes projects in partnership. This indicator is not comparable to the accounting inventory, due to the implementation of new accounting practices on behalf of CPC’s 18, 19 and 36. 18 Second quarter adjustments reflect updates related to project scope, expected launch date and inflationary adjustments to landbank during the period. Tenda Segment Landbank Tenda segment landbank, with a PSV of approximately R$2.7 billion, is comprised of 32 different projects/phases, of which 18.4% are located in São Paulo, 19.2% in Rio de Janeiro, 9.9% in Minas Gerais and 52.5% in the Northeast region, specifically in the states of Bahia and Pernambuco. Altogether these amount to more than 21.0 thousand units. Table 21. - Tenda Segment - Landbank (R$000) PSV - R$ mm (% Tenda) % Swap Total % Swap Units % Swap Financial Potential Units (% Tenda) Potential Units (100%) São Paulo 498,607 10% 10% 0% 3,571 3,600 Rio de Janeiro 519,128 19% 19% 0% 4,011 4,063 Nordeste 1,423,527 14% 14% 0% 11,563 11,660 Minas Gerais 268,930 62% 62% 0% 1,876 1,988 Total 2,710,192 21% 21% 0% 21,021 21,311 Table 22. Tenda Segment– Changes in the Landbank Inicial Landband Land aquisition Launches Adjusts Final Landbank Inicial Landband São Paulo/South 832,139 - - - (333,532) 498,607 Rio de Janeiro 471,885 - - (38,592) 83,835 519,128 Nordeste 1,263,732 27,085 - - 132,710 1,423,527 Minas Gerais 392,871 - (144,976) (60,419) 81,453 268,930 Total 2,960,627 27,085 In 2Q14, the Company acquired new land with potential PSV of R$27.1 million, representing an acquisition cost of R$2.9 million. This land was acquired in full through swap agreements. New Model Update and Turnaround During the first half of the year, Tenda launched projects under its New Business Model, which is based on three pillars: operational efficiency, risk management and capital discipline. Currently, the Company continues to operate in four regions: São Paulo, Rio de Janeiro, Minas Gerais and Northeast (Bahia and Pernambuco states), with a launched PSV of R$594.4 million to date. Below is a brief description of the performance of these projects: Table 23. Tenda – New Model Monitoring Novo Horizonte Vila Cantuária Itaim Paulista Verde Vida F1 Jaraguá Viva Mais Campo Limpo Verde Vida F2 Pq. Rio Maravilha Candeias Parque das Flores Palácio Imperial Vila Florida Launch mar/13 mar/13 may/13 jul/13 aug/13 nov/13 dec/13 jan/14 mar/14 mar/14 mar/14 may/14 may/14 Local SP BA SP BA SP RJ SP BA RJ PE SP RJ MG Units 580 440 240 340 260 300 300 340 440 432 100 259 432 Total PSV (R$000) 67.8 45.9 33.1 37.9 40.9 40.4 48.0 42.4 63.8 58.8 16.4 38.6 60.4 Sales 578 402 236 296 254 169 210 87 150 123 28 24 49 % Sales 99% 91% 98% 87% 98% 56% 70% 26% 34% 28% 28% 9% 11% SoS avg (Month) 7% 6% 7% 7% 9% 7% 10% 4% 9% 7% 14% 5% 6% Transferred (Sales) 578 344 226 255 248 116 185 55 68 42 12 0 15 % Transferred 100% 86% 96% 86% 98% 68% 88% 63% 45% 34% 43% 0% 31% Work progress 100% 95% 100% 40% 61% 60% 13% 9% 8% 0% 0% 0% 0% The run-off of legacy projects is on schedule and expected to be mostly concluded in 2014, with approximately 95% of the remaining units to be delivered by the end of the year. 19 Financial Result Revenues Tenda’s net revenue in 2Q14 totaled R$176.9 million, a reduction of 33.6% compared with the previous year. The decline reflects the low level of revenues related to the resumption of Tenda launches in the 1Q13. As shown in the table below, revenues from new projects accounted for 38.9% of Tenda’s revenues in 2Q14, while revenues from older projects accounted for the remaining 61.1%. In 1H14, Tenda recorded net income of R$282.9 million, of which R$127.0 million, or 44.9%, is related to the New Business Model. Table 24. Tenda - Pre-Sales and Recognized Revenues (R$000) 2Q14 2Q13 Launches Pre-Sales % Sales Launches Pre-Sales Launches Pre-Sales % Sales % Receita 2014 42,641 23.5% 5,252 3.0% - 2013 48,527 26.7% 63,510 35.9% 54,885 32.3% 21,514 8.1% 2012 - 0.0% - (3) - ≤ 2011 90,561 49.8% 111,652 63.1% 114,956 67.7% 240,089 90.1% Landbank Sale - - (3,491) -2.0% - - 4,903 1.8% Total 100.0% 100.0% 100.0% 100.0% Legacy 90,561 49.8% 108,161 61.1% 114,956 67.7% 244,990 91.9% New Model 91,167 50.2% 68,762 38.9% 54,885 32.3% 21,514 8.1% Gross Profit & Margin Gross profit in 2Q14 reached R$45.8 million, a sharp increase compared to R$8.5 million in 1Q14, and R$19.7 million in the previous year. Gross margin for the quarter also increased significantly, reaching 25.9% compared to 8.0% in 1Q14 and 7.4% in the prior-year period. The improvement in gross margin is due to the following factors: (i) increased average margin of legacy projects in 2Q14, due to the resale, at higher prices, of previously canceled projects; (ii) increased participation of projects launched under the New Business Model, which have higher margins and profitability, as has been observed in recent quarters and more prominently in 2014. Below is Tenda’s gross margin breakdown in 2Q14. To note, the gross margin of the first projects under Tenda’s new business model benefit from the use of landbank acquired in the past, resulting in increased profitability. Table 25. Tenda – Gross Margin (R$000) 2Q14 1Q14 Q/Q (%) 2Q13 Y/Y (%) Net Revenue 176,923 105,951 67.0% 266,504 -33.6% Gross Profit 45,769 8,458 441.1% 19,734 131.9% Gross Margin 25.9% 8.0% 1789 bps 7.4% 1846 bps ( - ) Financial Costs -8,036 -7,105 13.1% -15,664 -48.7% Adjusted Gross Profit 53,805 15,563 245.7% 35,398 52.0% Adjusted Gross Margin 30.4% 14.7% 1572 bps 13.3% 1713 bps Selling, General, and Administrative Expenses (SG&A) During 2Q14, selling, general and administrative expenses totaled R$39.7 million, a 1.9% decrease compared to R$40.5 million in 2Q13. 20 Selling expenses totaled R$14.7 million in 2Q14, a 30.0% decrease y-o-y, due to the sale of units through the segment’s own stores, which started with the implementation of the New Business Model in early 2013. The increase compared to 1Q14 relates to higher sales in the second quarter. Regarding general and administrative expenses, the sequential decrease is the result of a higher bonus provision of R$8.0 million in 2Q14. Excluding the effect of this provision, in both periods, general and administrative expenses reached R$17.0 million, up 7.7%%, due to the higher level of IT expenses. Table 26. Tenda – SG&A Expenses (R$000) 2Q14 1Q14 Q/Q (%) 2Q13 Y/Y (%) Selling Expenses 14,668 11,787 24.4% 20,969 -30.0% General & Administ. Expenses 25,012 18,970 31.9% 19,494 28.3% Total SG&A Expenses 39,680 30,757 29.0% 40,463 -1.9% Launches 99,011 181,445 -45.4% 33,056 199.5% Net Pre-Sales 181,728 51,767 251.0% 169,841 7.0% Net Revenue 176,923 105,951 67.0% 266,504 -33.6% Adjusted EBITDA Adjusted EBITDA was negative R$1.9 million in 2Q14, compared to negative adjusted EBITDA of R$5.8 million last year and negative R$24.9 million in 1Q13. Despite the lower level of revenue, the Company was able to improve its operating performance due to the expansion of its gross margin and efforts to streamline its cost and expense structure. Table 27. Tenda - Adjusted EBITDA (R$000) 2Q14 1Q14 Q/Q(%) 2Q13 Y/Y(%) Net (Loss) Profit -17,983 -37,460 -52.0% -26,012 -30.9% (+) Financial results -1,333 90 -1581.1% -1,901 -29.9% (+) Income taxes 4,464 2,575 73.4% 3,532 26.4% (+) Depreciation & Amortization 4,666 2,816 65.7% 2,464 89.4% (+) Capitalized interests 8,036 7,105 13.1% 15,664 -48.7% (+) Expenses w/ stock options 6 19 -68.4% 33 -81.8% (+) Minority shareholders 237 -58 -508.6% 396 -40.2% Adjusted EBITDA -1,907 -24,913 -92.3% -5,824 -67.3% Net revenue 176,923 105,951 67.0% 266,504 266,504 -33.6% Adjusted EBITDA Margin -1.1% -23.5% 2244 bps -2.2% 111 bps 1) EBITDA is adjusted by expenses associated with stock option plans, as this is a non-cash expense. 2) Tenda does not hold equity interest in Alphaville. Backlog of Revenues and Results The backlog of results to be recognized under the PoC method was R$61.6 million in 2Q14. The consolidated margin for the quarter was 29.6%. Table 28. Results to be recognized (REF) (R$000) 2Q14 1Q14 Q/Q(%) 2Q13 Y/Y(%) Revenues to be recognized -1.9% -34.2% Costs to be recognized (units sold) -146,349 -144,550 1.2% -246,516 -40.6% Results to be Recognized -8.8% -11.2% Backlog Margin 29.6% 31.8% -7.0% 21.9% 34.9% 21 B alance S heet and C onsolidated F inancial R esults Cash and Cash Equivalents On June 30, 2014, cash and cash equivalents, and securities, totaled R$1.3 billion. Accounts Receivable At the end of the 2Q14, total consolidated accounts receivable decreased 23.5% y-o-y to R$3.6 billion, and was 4.3% below the R$3.8 billion recorded in the 1Q14. Currently, the Gafisa and Tenda segments have approximately R$664.8 million in accounts receivable from finished units. Table 29. Total Receivables (R$000) 2Q14 1Q14 Q/Q(%) 2Q13 Y/Y(%) Receivables from developments (off balance sheet) 1,563,052 1,703,437 -8.2% 2,229,465 -29.9% Receivables from PoC – ST (on balance sheet) 1,709,718 1,721,676 -0.7% 2,184,064 -21.7% Receivables from PoC – LT (on balance sheet) 322,356 332,120 -2.9% 286,913 12.4% Total 3,595,126 3,757,233 -4.3% 4,700,442 -23.5% Notes: ST – Short term | LT- Long term | PoC – Percentage of Completion Method Receivables from developments: accounts receivable not yet recognized according to PoC and BRGAAP Receivables from PoC: accounts receivable already recognized according to PoC and BRGAAP Cash Generation Operational cash generation performed well in the first half. The Company ended 2Q14 with operating cash flow of R$39.1 million, reaching R$146.1 million in 1H14, reflecting: (i) the transfer/receiving process for units sold with financing agents (R$850.6 million was transferred during the period), and; (ii) greater control over the Company’s business cycle. Free cash generation for the period was negative at R$1.3 million in 2Q14, including the effect of R$3.2 million disbursed in the share buyback program for the period. In 1H14, free cash generation was positive at R$19.2 million. The main non-recurring events that impacted free cash generation were: (i) R$58.5 million used in the share buyback program; (ii) the payment of R$63.6 million in taxes on the sale of Alphaville; and (iii) the payment of interest on own capital in the amount of R$130.2 million. Table 30. Cash Generation 2Q13 3Q13 4Q13 1Q14 2Q14 Availabilities 1,101,160 781,606 2,024,163 1,563,226 1,279,568 Change in Availabilities -45,016 -319,554 1,242,557 -460,937 -283,658 Total Debt + Investor Obligations Change in Total Debt + Investor Obligations 18,273 19,329 -456,499 -216,158 -279,199 Other changes (share buyback) 35,634 370,998 -1,520,912 265,284 268,471 Cash Generation in the period (1) + (2) + (3) -27,655 -4,459 Cash Generation Final -112,970 -80,855 Liquidity At the end of June, 2014, the Company’s Net Debt/Equity ratio reached 44.9%, in line with the previous quarter and lower than the ratio of 96.2% recorded in 2Q13. Excluding project finance, the Net Debt/Equity ratio was negative 16.9%. The Company's consolidated gross debt reached R$2.7 billion at the end of 2Q14, compared to R$2.9 billion at the end of 1Q14 and R$3.5 billion in 2Q13. As previously announced, the Company has been using part the proceeds of the Alphaville transaction to reduce its gross debt. In the 2Q14, the Company amortized R$483.8 million in debt, of which R$155.7 million was project finance and the remaining R$328.1 million was corporate debt. Considering the 1H14, the amount amortized was R$919.4 million in gross debt, with disbursements of R$236.2 million, allowing for a net amortization of R$683.2 million, or 53.9% of the R$1.3 billion debt maturing until the end of 2014. 2 2 Table 31. Debt and Investor Obligations 2Q14 1Q14 Q/Q(%) 2Q13 Y/Y(%) Debentures - FGTS (A) 925,850 985,084 -6.0% 1,062,142 -12.8% Debentures - Working Capital (B) 310,052 473,333 -34.5% 697,527 -55.5% Project Financing SFH – (C) 1,012,618 1,011,377 0.1% 736,328 37.5% Working Capital (D) 424,669 474,041 -10.4% 996,543 -57.4% Total (A)+(B)+(C)+(D) (E) -9.2% -23.5% Investor Obligations (F) 14,662 23,215 -36.8% 127,839 -88.5% Total debt (E) + (F) (G) -9.4% -25.8% Cash and availabilities (H) -18.1% 16.2% Net debt (G)-(H) (I) 0.3% -44.1% Equity + Minority Shareholders (J) 0.3% 19.8% ND/Equity (I)/(J) (K) 44.9% 44.9% 2 bps 96.2% -5133 bps ND Exc. Proj Fin / Equity (I)-((A)+(C)/(J) (L) -16.9% -18.9% 8922 bps 27.5% -6138 bps The Company ended the second quarter of 2014 with R$983.9 million of total debt due in the short term. It should be noted, however, that 58% of this volume relates to debt linked to the Company's projects. Table 32 - Debt Maturity (R$ mil) Average Cost (a.a.) Total Until Mar/15 Until Mar/16 Until Mar/17 Until Mar/18 After Mar/18 Debentures - FGTS (A) TR + (9,54% - 10,09%) 201,961 349,555 274,556 99,778 Debentures - Working Capital (B) CDI + (1,50% - 1,95%) 151,433 149,779 8,840 - Project Financing SFH – (C) TR + (8,30% - 11,50%) 361,433 449,991 183,290 17,904 Working Capital (D) CDI + (1,30% - 3,04%) 261,509 144,789 18,371 - Total (A)+(B)+(C)+(D) (E) Investor Obligations (F) CDI + (0,235% - 0,82%) / IGPM+7,25% - Total debt (E) + (F) (G) % Total maturity per period - 36.6% 40.9% 18.1% 4.4% - Volume of maturity of Project finance as % of total debt ((A)+(C))/(G) - 57.3% 72.8% 93.9% 100.0% - Volume of maturity of Corporate debt as % of total debt ((B)+(D)+(F))/(G) - 42.7% 27.2% 6.1% - - Ratio Corporate Debt / Mortgages 28%/72% - 23 Financial Results Revenue On a consolidated basis, net revenue in the 2Q14 totaled R$574.8 million, down 10.3% over the previous year. In the 2Q14, the Gafisa segment represented 69.2% of revenues and Tenda accounted for the remaining 30.8%. Gross Profit & Margin Gross profit in 2Q14 was R$164.9 million, an increase of 69.4% compared to the R$97.3 million reported in 1Q14, and R$143.8 million in the previous year. Gross margin for the quarter reached 28.7%, up 625 bps over the previous year. Adjusted gross profit reached R$205.3 million, with a margin of 35.7%. The gross margin is improving as Gafisa and Tenda segment legacy projects are replaced by projects launched in core markets and under the new Tenda business model, which contain higher margins and improved profitability. The increased contribution of more profitable projects to consolidated results can be observed in recent quarters. Table 33. Gafisa Group – Gross Margin (R$000) 2Q14 1Q14 Q/Q (%) 2Q13 Y/Y (%) Net Revenue 574,830 432,701 32.8% 640,864 -10.3% Gross Profit 164,904 97,348 69.4% 143,798 14.7% Gross Margin 28.7% 22.5% 619 bps 22.4% 625 bps ( - ) Financial costs -40,357 -34,745 16.2% -36,174 -11.6% Adjusted Gross Profit 205,261 132,093 55.4% 179,972 14.1% Adjusted Gross Margin 35.7% 30.5% 518 bps 28.1% 763 bps Selling, General and Administrative Expenses (SG&A) SG&A expenses totaled R$99.5 million in the 2Q14, down 9.5% y-o-y. Compared to the 1Q14, the increase in this line is the result of the following factors: (i) selling expenses related to some projects launched late in the 1Q14; and increased sales volume in the period; and (ii) provision for a bonus in the Tenda segment in the 2Q14. Table 34. Gafisa Group – SG&A Expenses (R$000) 2Q14 1Q14 Q/Q (%) 2Q13 Y/Y (%) Selling Expenses 43,093 43,093 30,782 40.0% 60,407 -28.7% General & Administ. Expenses 56,418 56,418 51,419 9.7% 49,599 13.7% Total SG&A Expenses 99,511 82,201 21.1% 110,006 -9.5% Launches 413,744 535,379 -22.7% 248,966 66.2% Net Pre-Sales 433,018 239,323 80.9% 386,752 12.0% Net Revenue 574,830 432,701 32.8% 640,864 -10.3% With the turnaround process virtually complete, the Company is seeking to streamline its cost and expense structure and SG&A. For 2014, the Company is looking to improve productivity and increase the efficiency and assertiveness of its operations. Consolidated Adjusted EBITDA Adjusted EBITDA totaled R$89.8 million in the 2Q14, considering the Alphaville equity income impact. Consolidated adjusted EBITDA margin, using the same criteria, was 15.6%, compared with a 14.7% margin reported in the previous year and 6.1% reported in 1Q14. In 1H14, consolidated EBITDA was R$116.3 million, with a margin of 11.6%. 24 Table 35. Gafisa Group - Consolidated Adjusted EBITDA (R$000) 2Q14 1Q14 Q/Q(%) 2Q13 Y/Y(%) Net (Loss) Profit -851 -39,791 -97.9% -14,145 -94.0% (+) Financial Results 3,072 7,914 -61.2% 33,662 -90.9% (+) Income taxes 11,672 6,597 76.9% 6,993 66.9% (+) Depreciation & Amortization 15,977 14,022 13.9% 11,022 45.0% (+) Capitalized interests 40,357 34,745 16.2% 36,174 11.6% (+) Expenses w/ stock options 20,815 3,589 480.0% 4,884 326.2% (+) Minority shareholders -1,204 -606 98.7% 15,331 -107.9% Adjusted EBITDA 89,838 26,470 239.4% 93,921 -4.3% Net Revenues 574,830 432,701 32.8% 640,864 -10.3% Margem EBITDA Ajustada 15.6% 6.1% 951 bps 14.7% 97 bps (1) EBITDA adjusted by expenses associated with stock option plans, as this is a non-cash expense. Depreciation and Amortization Depreciation and amortization in the 2Q14 reached R$16.0 million, an increase compared with the R$11.0 million recorded in the 2Q13. Financial Results The net financial result was negative R$3.1 million in the 2Q14, an improvement compared to a net financial result of negative R$33.7 million in 2Q13 and negative R$7.9 million in the previous quarter. Financial revenues totaled R$38.0 million, a 126.6% y-o-y increase due to higher cash balances and higher average interest rates in the period. Financial expenses reached R$41.0 million, compared to R$50.4 million in 2Q13, impacted by lower debt volume and also by higher interest rates in the period. Taxes Income taxes, social contribution and deferred taxes for 2Q14 amounted to R$11.7 million. Net Income Gafisa Group ended the 2Q14 with a net loss of R$0.8 million. Excluding the equity income of Alphaville, the Company’s net loss was R$8.4 million in the quarter, compared to a net loss of R$56.6 million recorded in 2Q13. In 1H14, net income was negative R$40.6 million. Table 36 – Consolidated - Net Results - (R$000) 2T14 2T13 Net Revenue 574,830 640,864 Gross Profit Gross Margin 28,7% 22,4% Adjusted Gross Profit Adjusted Gross Margin 35,7% 28,1% Adjusted EBITDA Net Income -851 -14,145 (-) Alphaville Equity Income -8,392 -42,473 Net Profit Ex-Alphaville -9,243 -56,618 25 Backlog of Revenues and Results The backlog of results to be recognized under the PoC method reached R$531.9 million in the 2Q14. The consolidated margin for the quarter was 35.3%. Table 37. Gafisa Group - Results to be recognized (REF) (R$000) 2Q14 1Q14 Q/Q(%) 2Q13 Y/Y(%) Revenues to be recognized -8.2% 2,148,090 -29.9% Costs to be recognized (units sold) -974,077 -1,047,507 -7.0% -1,439,456 -32.3% Results to be Recognized -10.4% -24.9% Backlog Margin 35.3% 36.2% -2.4% 33.0% 7.1% 26 Alphaville sells R$ 303 million in the first semester of 2014 São Paulo, August 8th, 2014 – Alphaville Urbanismo SA releases its results for the 2nd quarter 2014 (2Q14 and 6M14), which are subjected to review by auditors. Launches The company ended the 2nd quarter of 2014 with R$ 206 million in launches, a 3% decline when compared to 2Q13. During the first six months of 2014, launch volumes totaled R$ 309 million, 4% below the same period of last year. Sales The second quarter sales volume totaled R$ 183 million, 10% above sales in 2Q13. In the first semester of 2014, sales totaled R$ 303 million, representing an increase of 9% over the first semester of 2013. 27 Financial Results During 2Q14, net revenues were R$ 219 million and net profit was R$ 26 million, a reduction of 6.3% and 21.3% when compared to 2Q13. In the first six months of 2014, net revenues totaled R$ 371 million, 6.0% lower than the first half of 2013. In the same period, net profit was R$ 17 million, 76% below the result of 1H13. The lower net profit is a result of lower revenues, the non-cash impact of the SELIC change on the NPV of receivables, non-recurring expenses associated to the spin-off of the back office from Gafisa and increased financial expenses. For further information, please contact our Investor Relations team at ri@alphaville.com.br or +55 11 3030-6314. 28 O UTLOOK First half launches totaled R$949.1 million, representing 41.3% of the midpoint of full year guidance. Gafisa segment accounted for 70.5% of launches and Tenda represented the remaining 29.5%. Launches Guidance (2014E) Table 39. Guidance - Launches (2014E) Guidance (2014E) Actual Figures 1H14 1H14A / Midpoint of Guidance Consolidated Launches R$2.1 – R$2.5 bi 949.1 million 41% Breakdown by Brand Gafisa Launches R$1.5 – R$1.7 bi 413.7 million 42% Tenda Launches R$600 – R$800 mn 249.0 million 41% With the completion of the sale of the Alphaville stake in 2013, the Company entered 2014 with a solid liquidity position. As reported in this release, the Company’s Net Debt/Equity ratio has remained stable at 44.9% since the beginning of 1Q14. Given this result, and considering the Company's business plan for 2014, the Company expects leverage to remain between 55% - 65%, as measured by the Net Debt/Equity ratio. Table 40. Guidance - Leverage (2014E) Guidance (2014E) Actual Figures 1H14 1H14A / Midpoint of Guidance Consolidated Data 55% - 65% Net Debt / Equity 44.9% OK The Company is also providing guidance on its administrative structure. Administrative expenses as a percentage of launch volumes for the Gafisa segment are expected to reach 7.5% in 2014. Tenda has no guidance for this indicator for 2014, although for 2015 the Company expects the ratio to reach 7.0%. Please note that this guidance is conditional upon market conditions and overall demand for launches. Table 41. Guidance - Administrative Expenses / Launches Volume (2014E ) Guidance (2014E) Actual Figures 1H14 Gafisa 7.5% 11.6% Tenda Not Applicable - Table 42. Guidance - Administrative Expenses / Launches Volume (2015E ) Guidance (2015E) Gafisa 7.5% Tenda 7.0% Finally, the Company defined as a benchmark for profitability the Return on Capital Employed (ROCE), and it expects that in the next three year period, this ratio shall be between 14% - 16% for both the Tenda and Gafisa segments. Table 43. Guidance – Return on Capital Employed (3 years) Guidance (3 years) Gafisa 14% - 16% Tenda 14% - 16% 29 F INANCIAL S TATEMENTS G AFISA S EGMENT 2Q14 1Q14 Q/Q (%) 2Q13 Y/Y (%) 1H14 1H13 Y/Y (%) Net Operating Revenue 397,907 326,750 21.8% 374,360 6.3% 724,657 741,644 -2.3% Operating Costs -278,772 -237,860 17.2% -250,295 11.4% -516,632 -529,812 -2.5% Gross profit 119,135 88,890 34.0% 124,065 -4.0% 208,025 211,832 -1.8% Gross Margin 29.9% 27.2% 10.1% 33.1% -9.7% 28.7% 28.6% 0.5% Operating Expenses Selling Expenses -28,425 -18,995 49.6% -39,438 -27.9% -47,420 -73,879 -35.8% General and Administrative Expenses -31,406 -32,449 -3.2% -30,105 4.3% -63,855 -60,478 5.6% Other Operating Revenues / Expenses -24,351 -15,991 52.3% -12,649 92.5% -40,340 -16,345 146.8% Depreciation and Amortization -11,311 -11,206 0.9% -8,558 32.2% -22,517 -15,044 49.7% Equity pickup 3,662 -1,282 -385.6% -9,962 -136.8% 2,380 -10,952 -121.7% Operational Result 27,304 8,967 204.5% 23,353 16.9% 36,273 35,134 3.2% Financial Income 24,160 31,160 -22.5% 9,237 161.6% 55,320 17,465 216.7% Financial Expenses -28,565 -38,984 -26.7% -44,800 -36.2% -67,549 -105,125 -35.7% Net Income Before Taxes on Income 22,899 1,143 1903.6% -12,210 -287.6% 24,044 -52,526 -145.8% Deferred Taxes -91 -292 -68.8% -450 -79.8% -383 -465 -17.6% Income Tax and Social Contribution -7,117 -3,730 90.8% -3,011 136.4% -10,847 -5,911 83.5% Net Income After Taxes on Income 15,691 -2,879 -645.1% -15,671 -200.1% 12,814 -58,902 -121.8% Net income form discontinued operations 0 0 0.0% 42,473 -100.0% 0 80,765 -100.0% Minority Shareholders -1,441 -548 163.0% 14,935 -110.0% -1,989 21,617 -109.2% Net Result 17,132 -2,331 -835.0% 11,867 44.4% 14,803 246 5913.3% 30 F INANCIAL S TATEMENTS T ENDA S EGMENT 2Q14 1Q14 Q/Q (%) 2Q13 Y/Y (%) 1H14 1H13 Y/Y (%) Net Operating Revenue 67.0% -33.6% -30.5% Operating Costs -131,154 -97,493 34.5% -246,770 -46.9% -228,647 -396,658 -42.4% Gross profit 441.1% 131.9% 436.3% Gross Margin 25.9% 8.0% 224.1% 7.4% 249.4% 19.2% 2.5% 671.2% Operating Expenses Selling Expenses -14,668 -11,787 24.4% -20,969 -30.0% -26,455 -41,748 -36.6% General and Administrative Expenses -25,012 -18,970 31.9% -19,494 28.3% -43,982 -42,126 4.4% Other Operating Revenues / Expenses -14,968 -10,003 49.6% 3,735 -500.7% -24,971 614 -4166.9% Depreciation and Amortization -4,666 -2,816 65.7% -2,464 89.4% -7,482 -5,387 38.9% Equity pickup -1,070 265 -503.8% -4,527 -76.4% -805 14,582 -105.5% Operational Result -14,615 -34,853 -58.1% -23,985 -39.1% -49,468 -63,954 -22.7% Financial Income 13,805 13,036 5.9% 7,520 83.6% 26,841 18,222 47.3% Financial Expenses -12,472 -13,126 -5.0% -5,619 122.0% -25,598 -13,390 91.2% Net Income Before Taxes on Income -13,282 -34,943 -62.0% -22,084 -39.9% -48,225 -59,122 -18.4% Deferred Taxes -1,771 759 -333.3% -1,341 32.1% -1,012 -3,800 -73.4% Income Tax and Social Contribution -2,693 -3,334 -19.2% -2,191 22.9% -6,027 -3,253 85.3% Net Income After Taxes on Income -17,746 -37,518 -52.7% -25,616 -30.7% -55,264 -66,175 -16.5% Minority Shareholders 237 -58 -508.6% 396 -40.2% 179 3,690 -95.1% Net Result -17,983 -37,460 -52.0% -26,012 -30.9% -55,443 -69,865 -20.6% 31 C ONSOLIDATED F INANCIAL S TATEMENTS 2Q14 1Q14 Q/Q (%) 2Q13 Y/Y (%) 1H14 1H13 Y/Y (%) Net Operating Revenue 32.8% -10.3% -12.3% Operating Costs -409,926 -335,353 22.2% -497,066 -17.5% -745,279 -926,471 -19.6% Gross profit 69.4% 14.7% 18.2% Gross Margin 28.7% 22.5% 27.5% 22.4% 27.9% 26.0% 19.3% 34.7% Operating Expenses Selling Expenses -43,093 -30,782 40.0% -60,407 -28.7% -73,875 -115,627 -36.1% General and Administrative Expenses -56,418 -51,419 9.7% -49,599 13.7% -107,837 -102,604 5.1% Other Operating Revenues / Expenses -39,319 -25,994 51.3% -8,914 341.1% -65,311 -15,731 315.2% Depreciation and Amortization -15,977 -14,022 13.9% -11,022 45.0% -29,999 -20,431 46.8% Equity pickup 2,592 -1,017 -354.9% -14,488 -117.9% 1,575 3,631 -56.6% Operational Result -25,886 -149.0% -632 -2107.8% -13,195 -28,819 -54.2% Financial Income 37,965 44,196 -14.1% 16,757 126.6% 82,161 35,688 130.2% Financial Expenses -41,037 -52,110 -21.2% -50,419 -18.6% -93,147 -118,515 -21.4% Net Income Before Taxes on Income -33,800 -128.5% -34,294 -128.0% -24,181 -111,646 -78.3% Deferred Taxes -1,862 467 -498.7% -1,790 4.0% -1,395 -4,264 -67.3% Income Tax and Social Contribution -9,810 -7,064 38.9% -5,202 88.6% -16,874 -9,165 84.1% Net Income After Taxes on Income -2,055 -40,397 -94.9% -41,286 -95.0% -42,450 -125,075 -66.1% Net income from discontinued operations 0 0 0.0% 42,473 -100.0% 0 80,765 -100.0% Minority Shareholders -1,204 -606 98.7% 15,331 -107.9% -1,810 25,307 -107.2% Net Result -851 -39,791 -97.9% -14,144 -94.0% -40,640 -69,617 -41.6% 3 2 B ALANCE S HEET G AFISA S EGMENT 2Q14 1Q14 Q/Q (%) 2Q13 Y/Y (%) Current Assets Cash and cash equivalents 618,119 594,712 3.9% 768,869 -19.6% Receivables from clients 424,221 461,984 -8.2% 800,101 -47.0% Properties for sale 527,646 526,490 0.2% 594,874 -11.3% Other accounts receivable 131,914 126,842 4.0% 471,687 -72.0% Prepaid expenses and others - 7,125 -100.0% 9,743 -100.0% Properties for sale 98,564 103,675 -4.9% 128,570 -23.3% 1,800,464 1,820,828 -1.1% 2,773,844 -35.1% Long-term Assets Receivables from clients 23,760 22,802 4.2% 22,755 4.4% Properties for sale 110,772 137,394 -19.4% 133,242 -16.9% Other 86,017 83,012 3.6% 79,662 8.0% 220,549 243,208 -9.3% 235,659 -6.4% Intangible 39,429 35,314 11.7% 37,432 5.3% Investments 193,544 208,193 -7.0% 204,944 -5.6% Total Assets 2,253,986 2,307,543 -2.3% 3,251,879 -30.7% Current Liabilities Loans and financing 74,395 81,049 -8.2% 117,555 -36.7% Debentures 98,928 219,201 -54.9% 184,054 -46.3% Obligations for purchase of land and clients 71,442 45,197 58.1% 101,397 -29.5% Materials and service suppliers 20,732 35,591 -41.7% 27,372 -24.3% Taxes and contributions 90,748 59,894 51.5% 80,986 12.1% Other 317,405 340,651 -6.8% 121,705 160.8% 673,650 781,583 -13.8% 633,069 6.4% Long-term Liabilities Loans and financings 58,295 86,943 -33.0% 171,151 -65.9% Debentures 300,000 200,000 50.0% 548,224 -45.3% Obligations for purchase of land and clients 3,175 13,593 -76.6% 3,388 -6.3% Deferred taxes 10,643 8,872 20.0% 12,297 -13.4% Provision for contingencies 65,783 57,630 14.1% 55,123 19.3% Other 67,850 66,587 1.9% 55,153 23.0% 505,746 433,625 16.6% 845,336 -40.2% Shareholders' Equity Shareholders' Equity 1,049,799 1,067,782 -1.7% 1,735,903 -39.5% Non-controlling interests 24,791 24,553 1.0% 37,570 -34.0% 1,074,590 1,092,335 -1.6% 1,773,473 -39.4% Liabilities and Shareholders' Equity 2,253,986 2,307,543 -2.3% 3,251,879 -30.7% 33 B ALANCE S HEET T ENDA S EGMENT 2Q14 1Q14 Q/Q (%) 2Q13 Y/Y (%) Current Assets Cash and cash equivalents 618,118 594,712 3.9% 768,869 -19.6% Receivables from clients 424,221 461,984 -8.2% 800,101 -47.0% Properties for sale 527,646 526,490 0.2% 594,874 -11.3% Other accounts receivable 131,917 126,842 4.0% 471,687 -72.0% Prepaid expenses and other - 7,125 -100.0% 9,743 -100.0% Properties for sale 98,564 103,675 -4.9% 128,570 -23.3% 1,800,466 1,820,828 -1.1% 2,773,844 -35.1% Long-term Assets Receivables from clients 23,760 22,802 4.2% 22,755 4.4% Properties for sale 110,772 137,394 -19.4% 133,242 -16.9% Other 86,016 83,012 3.6% 79,662 8.0% 220,549 243,208 -9.3% 235,659 -6.4% Intangible 39,429 35,314 11.7% 37,432 5.3% Investments 193,544 208,193 -7.0% 204,944 -5.6% Total Assets 2,253,987 2,307,543 -2.3% 3,251,879 -30.7% Current Liabilities Loans and financing 74,395 81,049 -8.2% 117,555 -36.7% Debentures 98,928 219,201 -54.9% 184,054 -46.3% Obligations for purchase of land and clients 71,442 45,197 58.1% 101,397 -29.5% Materials and service suppliers 20,732 35,591 -41.7% 27,372 -24.3% Taxes and contributions 90,748 59,894 51.5% 80,986 12.1% Other 317,403 340,651 -6.8% 121,705 160.8% 673,648 781,583 -13.8% 633,069 6.4% Long-term Liabilities Loans and financings 58,295 86,943 -33.0% 171,151 -65.9% Debentures 300,000 200,000 50.0% 548,224 -45.3% Obligations for purchase of land 3,175 13,593 -76.6% 3,388 -6.3% Deferred taxes 10,643 8,872 20.0% 12,297 -13.4% Provision for contingencies 65,783 57,630 14.1% 55,123 19.3% Other 67,853 66,587 1.9% 55,153 23.0% 505,749 433,625 16.6% 845,336 -40.2% Shareholders' Equity Shareholders' Equity 1,049,799 1,067,782 -1.7% 1,735,903 -39.5% Non-controlling interests 24,791 24,553 1.0% 37,570 -34.0% 1,074,590 1,092,335 -1.6% 1,773,473 -39.4% Liabilities and Shareholders' Equity 2,253,987 2,307,543 -2.3% 3,251,879 -30.7% 34 C ONSOLIDATED B ALANCE S HEETS 2Q14 1Q14 Q/Q (%) 2Q13 Y/Y (%) Current Assets Cash and cash equivalents 1,279,568 1,563,226 -18.1% 1,101,160 16.2% Receivables from clients 1,709,718 1,721,676 -0.7% 2,184,064 -21.7% Properties for sale 1,684,216 1,610,016 4.6% 1,701,549 -1.0% Other accounts receivable 217,263 176,544 23.1% 186,866 16.3% Prepaid expenses and other 26,223 30,331 -13.5% 47,632 -44.9% Properties for sale - - - 1,521,277 -100.0% Financial Instruments - - - 3,133 - 4,916,988 5,101,793 -3.6% 6,745,681 -27.1% Long-term Assets Receivables from clients 322,356 332,120 -2.9% 286,913 12.4% Properties for sale 578,480 653,174 -11.4% 469,644 23.2% Other 292,260 288,631 1.3% 285,816 2.3% 1,193,096 1,273,925 -6.3% 1,042,373 14.5% Intangible 145,657 139,726 4.2% 149,850 -2.8% Investments 1,032,662 1,102,619 -6.3% 554,840 86.1% Total Assets 7,288,403 7,618,063 -4.3% 8,492,744 -14.2% Current Liabilities Loans and financing 622,942 560,458 11.1% 487,118 27.9% Debentures 353,394 601,435 -41.2% 385,757 -8.4% Obligations for purchase of land and clients 364,637 360,200 1.2% 478,054 -23.7% Materials and service suppliers 76,619 138,536 -44.7% 101,194 -24.3% Taxes and contributions 117,728 112,735 4.4% 155,716 -24.4% Obligation for investors 7,517 12,421 -39.5% 113,396 -93.4% Obligation for Assets for sale - - - 727,005 -100.0% Other 551,057 540,850 1.9% 425,202 29.6% 2,093,894 2,326,635 -10.0% 2,873,442 -27.1% Long-term Liabilities Loans and financings 814,345 924,960 -12.0% 1,245,753 -34.6% Debentures 882,508 856,982 3.0% 1,373,912 -35.8% Obligations for purchase of land 70,158 82,815 -15.3% 54,728 28.2% Deferred taxes 55,310 54,004 2.4% 76,701 -27.9% Provision for contingencies 133,528 124,997 6.8% 124,081 7.6% Obligation for investors 7,145 10,794 -33.8% 14,443 -50.5% Other 93,384 107,367 -13.0% 111,226 -16.0% 2,056,378 2,161,919 -4.9% 3,000,844 -31.5% Shareholders' Equity Shareholders' Equity 3,116,182 3,106,356 0.3% 2,449,326 27.2% Non controlling interests 21,949 23,153 -5.2% 169,132 -87.0% 3,138,131 3,129,509 0.3% 2,618,458 19.8% Liabilities and Shareholders' Equity 7,288,403 7,618,063 -4.3% 8,492,744 -14.2% 35 C ASH F LOW 2Q14 2Q13 1H14 1H13 Income Before Taxes on Income -73.790 -24.181 -111.646 Expenses (income) not affecting working capital 155.825 25.813 220.278 71.399 Depreciation and amortization 15.977 10.134 29.999 20.431 Impairment allowance 2.673 -853 379 -418 Write-off goodwill Cipesa - -490 - - Expense on stock option plan 20.816 4.631 24.405 9.545 Penalty fee over delayed projects -63 -10.735 -675 -12.098 Unrealized interest and charges, net 46.668 -13.260 70.624 19.424 Equity pickup -2.592 18.182 -1.575 -3.631 Disposal of fixed asset 482 3.616 2.197 5.186 Warranty provision -7.479 -5.310 -10.957 -2.440 Provision for contingencies 25.647 8.276 51.796 15.238 Profit sharing provision 11.636 4.880 16.425 17.427 Allowance (reversal) for doubtful debts 1.280 7.001 -3.306 -2.965 Investments write-off 41.211 - 41.211 - Profit / Loss from financial instruments -431 -259 -245 5.700 Clients 365 5.094 179.022 96.826 Properties for sale -4.291 -18.605 -81.378 -127.903 Other receivables -10.634 -14.330 -2.398 -23.073 Deferred selling expenses and pre-paid expenses 4.107 7.776 8.964 13.890 Obligations on land purchases -8.219 29.341 -53.554 24.620 Taxes and contributions -4.816 7.143 -31.088 -17.103 Accounts payable -60.673 54.655 -1.479 13.537 Salaries, payroll charges and bonus provision -44.962 -41.789 -45.826 -39.326 Other accounts payable 11.507 5.467 -31.948 75.236 Current account operations -18.699 -1.825 -51.270 -13.697 Paid taxes - 258 -84.682 -3.934 Cash used in operating activities -14.792 -41.174 Investments Purchase of property and equipment -22.390 -22.169 -35.128 -37.522 Redemption of securities, restricted securities and loans 1.428.966 2.035.215 2.544.749 2.641.860 Investments in marketable securities, restricted securities -1.199.724 -2.055.909 -1.880.258 -2.450.241 Investments increase -15.568 3.502 -21.082 -3.876 Dividends receivables 42.676 3.265 45.301 5.265 Cash used in investing activities -36.096 Financing Capital increase - 4.863 - 4.863 Contributions from venture partners -8.554 4.098 -109.018 -108.583 Increase in loans and financing 203.522 643.414 378.913 948.313 Repayment of loans and financing -520.835 -597.593 -835.876 -857.622 Purchase of treasury shares -3.186 -35.634 -51.353 -39.970 Dividend payments - - -117.125 - Proceeds from subscription of redeemable equity interest - -6.571 - -5.089 Operations of mutual 4.642 -5.344 -6.598 -11.677 Sale of treasury shares 13.480 - 13.480 - Result of sale of treasury shares -6.570 - -6.570 - Net cash provided by financing activities -317.501 -734.147 -69.765 Net increase (decrease) in cash and cash equivalents -54.414 -43.655 -80.105 the beginning of the period 189.503 -155.754 215.194 432.202 At the end of the period 135.089 -199.409 135.089 476.749 Net increase (decrease) in cash and cash equivalents -54.414 -43.655 -80.104 36 G LOSSARY Affordable Entry Level Residential units targeted to the mid-low and low income segments with prices below R$200 thousand per unit. Backlog of Revenues As a result of the Percentage of Completion Method of recognizing revenues, we recognize revenues and expenses over a multi-year period for each residential unit we sell. Our backlog of results represents revenues minus costs that will be incurred in future periods from past sales. Backlog of Results As a result of the Percentage of Completion Method of recognizing revenues, we recognize revenues and expenses over a multi-year period for each residential unit we sell. Our backlog represents revenues that will be incurred in future periods from past sales. Backlog Margin Equals to “Backlog of Results” divided “Backlog of Revenues” to be recognized in future periods. LandBank Land that Gafisa holds for future development paid either in cash or through swap agreements. Each decision to acquire land is analyzed by our investment committee and approved by our Board of Directors. LOT (Urbanized Lots) Land subdivisions, or lots, with prices ranging from R$150 to R$600 per square meter. PoC Method Under Brazilian GAAP, real estate development revenues, costs and related expenses are recognized using the percentage-of-completion (“PoC”) method of accounting by measuring progress towards completion in terms of actual costs incurred versus total budgeted expenditures for each stage of a development. Pre-Sales Contracted pre-sales are the aggregate amount of sales resulting from all agreements for the sale of units entered into during a certain period, including new units and units in inventory. Contracted pre-sales will be recorded as revenue as construction progresses (PoC method). There is no definition of "contracted pre-sales'' under Brazilian GAAP. PSV Potential Sales Value. SFH Funds Funds from SFH are originated from the Governance Severance Indemnity Fund for Employees (FGTS) and from savings accounts deposits. Banks are required to invest 65% of the total savings accounts balance in the housing sector, either to final customers or developers, at lower interest rates than the private market. Swap Agreements A system in which we grant the land-owner a certain number of units to be built on the land or a percentage of the proceeds from the sale of units in such development in exchange for the land. By acquiring land through this system, we intend to reduce our cash requirements and increase our returns. Operating Cash Flow Operating cash flow (non-accounting) ABOUT GAFISA Gafisa is a leading diversified national homebuilder serving all demographic segments of the Brazilian market. Established almost 60 years ago, we have completed and sold more than 1,100 developments and built more than 12 million square meters of housing under the Gafisa brand - more than any other residential development company in Brazil. Recognized as one of the foremost professionally managed homebuilders, Gafisa is also one of the most respected and best-known brands in the real estate market, recognized for its quality and consistency among potential homebuyers, brokers, lenders, landowners, competitors and investors. Our pre-eminent brands include Tenda, serving the affordable/entry-level housing segment, and we hold a 30% stake in Alphaville, one of the most important companies in the residential lots segment in Brazil. Gafisa S.A. is traded on the Novo Mercado of the BM&FBOVESPA (BOVESPA:GFSA3) and on the New York Stock Exchange (NYSE:GFA). This release contains forward-looking statements about the business prospects, estimates for operating and financial results and Gafisa’s growth prospects. These are merely projections and, as such, are based exclusively on the expectations of management concerning the future of the business and its continued access to capital to fund the Company’s business plan. Such forward-looking statements depend, substantially, on changes in market conditions, government regulations, competitive pressures, the performance of the Brazilian economy and the industry, among other factors; therefore, they are subject to change without prior notice. 37 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 8, 2014 Gafisa S.A. By: /s/ Sandro Gamba Name: Sandro Gamba Title:ChiefExecutive Officer
